DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the input shaft" in line 28.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2019/0000016 to Friesen in view of patent no. 6,776,569 to McMahon et al.
Regarding claims 1 and 7, Friesen discloses a farm implement comprising: a frame (12); a container (24) mounted on the frame and configured to hold agricultural material, the container having a container opening to receive agricultural material and a discharge opening (36) for discharging agricultural material; a first auger assembly (not numbered, but shown in fig. 1) disposed in the container and operable to move agricultural material from the container toward the discharge opening; a second auger assembly (not numbered, but shown in fig. 1) including an inlet in communication with the discharge opening to receive agricultural material therefrom and an outlet to discharge agricultural material; and a drive assembly (46); wherein the first auger assembly comprises a first auger section comprising a first auger shaft (32) configured to rotate about a longitudinal axis of the first auger section and a first helical flighting (34) disposed along the first auger shaft; wherein the second auger assembly comprises a second auger section comprising a second auger shaft (44) configured to rotate about a longitudinal axis of the second auger section and a second helical flighting (not numbered, but shown in 
Friesen discloses claimed invention except for wherein the second helical flighting extends at least in part below the longitudinal axis of the first auger section when the second auger assembly is in an operating position. 
McMahon et al. discloses that it is known to have wherein the second helical flighting (45) extends at least in part below the longitudinal axis of the first auger section (35) when the second auger assembly is in an operating position (see fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Friesen with the teachings of McMahon et al. by substituting second 
	Regarding claim 2, Friesen discloses a power take-off (paragraph 79).
	Regarding claim 3, Friesen discloses the farm implement of claim 1, wherein the second auger assembly is moveable between a first operating position capable of discharging grain on a first side of the farm implement and a second operating position capable of discharging grain on a second side of the farm implement (paragraph 70).
	Regarding claims 4 and 5, Friesen discloses the farm implement of claim 1, wherein the second auger assembly is angled such that the longitudinal axes of the first and second auger sections are not orthogonal and wherein the second auger assembly is angled forward such that an angle between the longitudinal axis of the second auger section and the longitudinal axis of the first auger section is greater than 45 degrees (not numbered, but shown in fig. 1).
	Regarding claim 6, Friesen discloses the farm implement of claim 1, wherein the second auger assembly further comprises: a third auger section comprising a third auger shaft configured to rotate about a longitudinal axis of the third auger section and a third helical flighting disposed along the third auger shaft, a joint connecting the second and third auger sections together and defining a pivot axis about which the third auger section is pivotable relative to the second auger section, and a folding assembly configured to pivot the second and third auger sections between an operating position in which the second and third helical flightings are operably coupled to permit grain to be discharged from the container and a transport position in which the third auger section extends along a wall of the container to facilitate transporting the farm implement (see Friesen’s claim 1).
Regarding claim 7, Friesen in view of McMahon et al. discloses the claimed invention except for the specific location of the power input device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the power input device between the first and second members of the drive assembly for the purpose of providing symmetric force to each gear and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claims 8 and 9, Friesen discloses a transmission shaft (50).
	
Allowable Subject Matter
Claims 10-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


Wbj.